


Exhibit 10.53
COTY INC.
EQUITY AND LONG-TERM INCENTIVE PLAN
(as amended on October 28, 2015)


SECTION 1
PURPOSE AND DURATION


1.1
Purpose. The purpose of this Coty Inc. Equity and Long-Term Incentive Plan is to
promote the interests of Coty Inc. and its shareholders by (i) attracting and
retaining exceptional executive personnel and other key employees of the Company
and its Affiliates; (ii) motivating such employees by means of
performance‑related incentives to achieve long‑range performance goals; and
(iii) enabling such employees to participate in the long‑term growth and
financial success of the Company.



1.2
Effective Date and Term of the Plan.



(a)
The original effective date of the Plan is November 8, 2012. The effective date
of this amended and restated plan document is the Effective Date.



(b)
The Plan will terminate upon the earlier of (i) the date on which all Shares
available for issuance under the Plan have been issued pursuant to the exercise
of Stock Options or the Award of Shares under the Plan, or (ii) the date
specified by action of the Board. Upon such Plan termination, all Awards
outstanding under the Plan will continue to have full force and effect in
accordance with the terms of the Terms and Conditions evidencing each Award.



SECTION 2
DEFINITIONS


Whenever used in the Plan, the following terms have the meanings set forth
below:
2.1
“Affiliate” means any entity (i) that, directly or indirectly, is controlled by
the Company, or in which the Company has a significant equity interest, and (ii)
as to which the Company is an “eligible issuer of service recipient stock”
within the meaning of Treas. Reg. 1.409A-1(b)(5)(iii)(E), in any such case as
determined by the Committee.



2.2
“Applicable Fraction” means a fraction, the numerator of which is the number of
days elapsed from the Grant Date of an Award to the date of the Participant’s
termination of Service and the denominator of which is the number of days
between the Grant Date and the date the Award was scheduled to become
exercisable or otherwise vest.



2.3
“Award” means a grant under the Plan to a Participant of a Stock Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit, Performance
Award, or Other Stock-Based Award.


-1-



--------------------------------------------------------------------------------






2.4
“Board” means the Board of Directors of the Company.



2.5
“Business Day” means any day other than a Saturday, Sunday, or legal holiday, or
a day on which the national securities exchange that constitutes the principal
market for the Shares is closed.



2.6
“Cause” has the meaning set forth in any employment, severance or other
agreement between the Company or an Affiliate and the Participant. If there is
no employment, severance or other agreement between the Company or an Affiliate
and the Participant, or if such agreement does not define “Cause,” then “Cause”
shall mean the occurrence of any of the following, as determined by the
Committee in its sole discretion:



(a)
a Participant’s willful and continued failure substantially to perform his or
her duties (other than as a result of total or partial incapacity due to
physical or mental illness or as a result of termination by such Participant for
Good Reason), which failure continues for more than 30 days after receipt by the
Participant of written notice setting forth the facts and circumstances
identified by the Company as constituting adequate grounds for termination under
this clause (a);



(b)
any willful act or omission by a Participant constituting dishonesty, fraud or
other malfeasance, and any act or omission by a Participant constituting immoral
conduct, which in any such case is injurious to the financial condition or
business reputation of the Company or any of its Affiliates;



(c)
a Participant’s indictment for a felony under the laws of the United States or
any state thereof or any other jurisdiction in which the Company conducts
business; or



(d)
a Participant’s breach of any nonsolicitation, noncompetition, confidentiality,
or other restrictive covenant by which he or she is bound.



For purposes of this definition, no act or failure to act shall be deemed
“willful” unless effected by a Participant not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the Company’s best interests.
2.7
“Change in Control” means the occurrence of any of the following:



(a)
Any Person or “group” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) that is not the Majority Shareholder is or becomes the "beneficial
owner" (as defined below), directly or indirectly, of securities representing
either (i) more than 50% of the combined voting power of the Company’s then
outstanding securities, or (ii) 20% or more of the combined voting power of the
Company's then outstanding securities at a time when the Majority Shareholder
hold less than 30% of such combined voting power. For purposes of this clause
(a), “beneficial owner” has the meaning given that term in Rule 13d‑3 under the
Exchange Act, except that a Person shall be deemed to be the "beneficial owner"
of all shares that any such Person has the right to acquire pursuant to any
agreement or arrangement or upon exercise of conversion rights, warrants,
options or otherwise, without regard to the 60-day period referred to in such
Rule;




-2-



--------------------------------------------------------------------------------




(b)
Individuals who constitute the Board on the Effective Date (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof,
provided, that any Person becoming a director subsequent to such date whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least three-quarters of the directors then comprising the
Incumbent Board shall be, for purposes of this clause (b), considered as though
such Person were a member of the Incumbent Board; and provided, further, that
this clause (b) shall not apply as long as the Majority Shareholder is the
beneficial owner of a majority of voting power the Company’s outstanding
securities;



(c)
The Majority Shareholder enters into any joint venture, joint operating
arrangement, partnership, standstill agreement or other arrangement similar to
any of the foregoing with any other Person or group, pursuant to which such
Person or group assumes significant operational or managerial control of the
Company; or



(d)
The shareholders of the Company approve a plan or agreement providing (i) for a
merger or consolidation of the Company other than with a wholly owned subsidiary
and other than a merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 51% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (ii) for a sale, exchange or
other disposition of all or substantially all of the business or assets of the
Company. If any of the events enumerated in this clause (d) occurs, the Board
shall determine the effective date of the Change in Control resulting therefrom
for purposes of this Plan.



2.8
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.



2.9
“Committee” means the Remuneration and Nominating Committee of the Board or any
successor committee with responsibility for compensation, or any subcommittee,
as long as the number of Committee members and their qualifications shall at all
times be sufficient to meet the independence requirements of the New York Stock
Exchange, Inc. or any other applicable exchange on which the Company’s common
equity is at the time listed and, as applicable, the requirements for “outside
directors” under Section 162(m) and the regulations thereunder, as in effect
from time to time.



2.10
“Company” means Coty Inc., a Delaware corporation, and any successor thereto as
provided in Section 16.1.



2.11
“Designated Beneficiary” means the Person or Persons the Participant designates
from time to time on a signed form prescribed by the Committee, properly filed
with the Committee during the Participant’s lifetime, as the beneficiary of any
amounts or benefits the Participant owns or is to receive under the Plan, in
accordance with Section 12.1. A properly filed beneficiary designation will
revoke all prior designations by the same Participant. If no such form has been
filed with the Committee, the Designated Beneficiary shall be the beneficiary
named by the Participant in the Company’s qualified 401(k) savings plan or, if
none, the Beneficiary’s estate.



2.12
“Director” means a member of the board of directors of the Company or an
Affiliate.




-3-



--------------------------------------------------------------------------------




2.13
“Disability” means either (i) disability as defined for purposes of the
Company’s disability benefit plan, or (ii) a Participant’s inability, as a
result of physical or mental incapacity, to perform the duties of his or her
position(s) for a period of six consecutive months or for an aggregate of six
months in any consecutive 12-month period. Any question as to the existence of
the Disability of a Participant as to which the Participant and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to the Participant and the Company. If the Participant and
the Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to the Company and the Participant shall be final and conclusive for all
purposes of the Plan. Following a Change in Control, the Company shall pay all
expenses incurred in the determination of whether a Participant is disabled.    



2.14
“Effective Date” means the date on which the Amended and Restated Certificate of
Incorporation of the Company that is contemplated to be adopted by the Company
in connection with the first underwritten public offering of the Company’s
common stock is filed with the Secretary of State of the State of Delaware.



2.15
“Employee” means an employee of the Company or an Affiliate (that is not a Joint
Venture).



2.16
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.



2.17
“Executive Officer” means any Company employee who is an “executive officer” as
defined in Rule 3b-7 promulgated under the Exchange Act.



2.18
“Exercise Date” shall mean any Business Day.



2.19
“Exercise Price” means the price at which a Participant may purchase a Share
pursuant to a Stock Option or Stock Appreciation Right.



2.20
“Fair Market Value” as it relates to a Share means, unless otherwise determined
by the Committee, the most recent closing price of a Share on the principal
national securities exchange on which the Shares are then listed, or if there
were no sales on such date, on the next preceding day on which there were sales,
or if such Shares are not listed on a national securities exchange, the last
reported bid price in the over-the-counter market.



2.21
“Good Reason” shall have the meaning set forth in any employment, severance or
other agreement between the Company or an Affiliate and the Participant. If
there is no employment, severance or other agreement between the Company or an
Affiliate and the Participant, or if such agreement does not define “Good
Reason,” then “Good Reason” shall mean the occurrence of any of the following:



(a)
Before a Change in Control:



(i)
A Participant’s removal from, or the Company’s failure to reelect or reappoint
the Participant to, his or her positions at the Company (other than as a result
of a promotion). For purposes of this clause (i), a mere change of title shall
not constitute removal from, or non-reelection to, such position, provided that
a


-4-



--------------------------------------------------------------------------------




Participant’s new title is substantially equivalent to the Participant’s title
as of the Grant Date and his or her position is otherwise not adversely
affected; or


(ii)
The relocation of a Participant’s principal workplace without his or her consent
to a location more than 25 miles distant from its current location.



(b)
Following a Change in Control:



(i)
Any of the events described in clause (a) above;



(ii)
A material diminution in a Participant’s title, position, duties or
responsibilities, or the assignment to a Participant of duties that are
inconsistent, in a material respect, with the scope of duties and
responsibilities associated with his or her position as of the Grant Date; or



(iii)
The failure of the Company to continue a Participant’s participation in the
Company’s Annual Performance Plan and in this Plan on a basis that is
commensurate with his or her position.



2.22
“Grant Date” means the date on which an Award is granted.



2.23
“Joint Venture” has the meaning given that term in Section 6.9.



2.24
“Majority Shareholder” means (i) the Company’s majority shareholder as of the
Effective Date or (ii) a Benckiser Permitted Holder as defined in the Company’s
Certificate of Incorporation effective on the Effective Date or any other
similarly situated Person as determined by the Committee.



2.25
“Original Effective Date” means November 8, 2012.



2.26
“Other Stock-Based Awards” has the meaning given that term in Section 10.



2.27
“Owned Shares” means Shares that a Participant has acquired through the exercise
of a Stock Option or a Stock Appreciation Right, the vesting of Restricted
Stock, the settlement of a Restricted Stock Unit or a distribution of Shares in
connection with an Other Stock-Based Award.



2.28
“Participant” means an Employee selected by the Committee to receive an Award
under the Plan pursuant to Section 5.2, or who has an outstanding Award granted
under the Plan.



2.29
“Performance Award” means a right to receive cash or Shares (as determined by
the Committee) upon the achievement, in whole or in part, of the applicable
Performance Criteria pursuant to Section 9. A grant of Restricted Stock,
Restricted Stock Units, or Other Stock Awards may be designed to qualify as
Performance Awards.



2.30
“Performance-Based Exception” means the performance-based exception from the tax
deductibility limitations of Code Section 162(m) and any regulations promulgated
thereunder.



2.31
“Performance Criteria” means the objectives established by the Committee for a
Performance Period for the purpose of determining the extent to which an Award
of Performance Awards has


-5-



--------------------------------------------------------------------------------




been earned. “Performance Criteria” may be based on the relative or comparative
attainment of one or more of the following criteria during a Performance Period,
whether in absolute terms or relative to the performance of one or more
similarly situated companies or a published index covering the performance of a
number of companies: total stockholder return (inclusive or exclusive of
dividends paid); stock price; gross, operating or net earnings or margins;
approved rate increases; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization (“EBITDA”); EBITDA excluding
traditional working media; earnings per share; economic value added; ratio of
operating earnings to capital spending; net sales; sales growth; return on
assets, capital or equity; income; market share; level of expenses; revenue;
revenue growth; cash flow; increases in customer base; capital expenditures;
cost reductions and expense control objectives; compliance with environmental or
regulatory goals or requirements; conservation; budget objectives; working
capital; mergers, acquisitions and divestitures; attainment of objectives
measured in terms of quality or safety; customer complaints or customer
satisfaction; and improvements in financial controls; and, in the case of
persons who are not Executive Officers, such other criteria as may be determined
by the Committee. Performance Criteria may be established on a Company-wide
basis or with respect to one or more business units, divisions, subsidiaries, or
geographic locations, or on an individual basis.     

At the time the Committee establishes Performance Criteria for a Performance
Period, the Committee may exclude any or all “extraordinary items” as determined
under U.S. generally accepted accounting principles including, without
limitation, the charges or costs associated with restructurings of the Company
or any subsidiary, discontinued operations, other unusual or non-recurring
items, the cumulative effects of accounting changes or such other objective
factors as the Committee deems appropriate. Unless otherwise explicitly stated
by the Committee at the time Performance Criteria are established, each
applicable performance goal shall be appropriately adjusted for one or more of
the following items: (i) asset impairments or write downs; (ii) litigation
judgments or claim settlements; (iii) the effect of changes in tax law,
accounting principles or such laws or provisions affecting reported results;
(iv) accruals for reorganization and restructuring programs; (v) any
extraordinary nonrecurring items as described in Accounting Standards
Codification (ASC) 225-20 and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to shareholders for the applicable year; (vi) the operations of any
business acquired by the Company or any affiliate or of any joint venture in
which the Company or affiliate participates; (vii) the divestiture of one or
more business operations or the assets thereof; or (viii) the costs incurred in
connection with such acquisitions or divestitures; and (ix) charges for stock
based compensation.    

Except in the case of Awards to Executive Officers intended to qualify for the
Performance-Based Exception, the Committee may at any time adjust the
Performance Criteria for any Performance Period as it deems equitable. The
Committee shall have no obligation to treat Participants uniformly.    
 
2.32
“Performance Period” means the 12-month time period during which Performance
Criteria must be met in order for a Participant to earn Performance Awards
granted under Section 9.



2.33
“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization and any other entity, whether foreign or domestic, including any
governmental entity or any department, agency or political subdivision thereof.


-6-



--------------------------------------------------------------------------------






2.34
“Plan” means this Coty Inc. Equity and Long-Term Incentive Plan, as amended from
time to time.



2.35
“Prior Plans” means the Coty Inc. Long-Term Incentive Plan and the Coty Inc.
Executive Ownership Plan, each as in effect immediately prior to the Original
Effective Date and as may be amended from time to time.



2.36
“Restricted Stock” means a contingent grant of Shares awarded to a Participant
pursuant to Section 8.



2.37
“Restricted Stock Unit” means a Restricted Stock Unit granted to a Participant,
as described in Section 8.



2.38
“Restriction Period” means the period during which the transfer of Restricted
Stock is limited in some way (based on the passage of time, the achievement of
performance objectives, or the occurrence of other events as the Committee
determines, in its sole discretion) and, except as provided in the Terms and
Conditions, during which the Restricted Stock and any Restricted Stock Unit is
not vested.



2.39
“Retirement” means a termination of Service (other than a termination of Service
for Cause):



(a)
after attaining age 60, but only if the Company or the employing Affiliate
consents to the treatment of such termination as a “Retirement” for purposes of
this Plan; or



(b)
qualifying as a retirement at normal retirement age under the laws and/or
arrangements applicable to the Participant, as reasonably determined by the
Committee.



2.40
“Section 162(m)” means Section 162(m) of the Code and the applicable regulations
and other legal authority promulgated thereunder.



2.41
“Section 409A” means Section 409A of the Code and the applicable regulations and
other legal authority promulgated thereunder.



2.42
“Service” means the provision of services in the capacity of an Employee or
Continuing Director of the Company or an Affiliate. A transfer of Service from
the Company to an Affiliate or from an Affiliate to the Company or another
Affiliate shall not constitute a termination of Service under the Plan or any
Terms and Conditions. All determinations regarding Service, including whether
any leave of absence is a termination of Service, shall be made by the Committee
in its sole discretion. For purposes of this paragraph, a “Continuing Director”
shall mean any individual who, upon his or her termination of employment with
the Company or an Affiliate, continues to serve as a member of the Board or the
board of directors of an Affiliate. The Service of a Continuing Director shall
terminate when he or she ceases to serve as a member of the Board or on the
board of directors of an Affiliate.



2.43
“Share” means a share of the Class A Common Stock, par value $.01 per share, of
the Company, or such other securities of the Company as may be designated by the
Committee from time to time.




-7-



--------------------------------------------------------------------------------




2.44
“Stock Appreciation Right” or “SAR” means an Award consisting of a right to
receive any excess in value of shares of common stock over the exercise price
and designated as an SAR pursuant to the terms of Section 7.



2.45
“Stock Appreciation Right Spread” means the amount by which the Fair Market
Value, as of the Exercise Date, of the Shares as to which a Stock Appreciation
Right is exercised exceeds the aggregate Exercise Price with respect to such
Stock Appreciation Right.



2.46
“Stock Option” means a nonqualified stock option, as described in Section 6,
that is not intended to meet the requirements of Code Section 422.



2.47
“Stock Option Spread” means the amount by which the Fair Market Value, as of the
Exercise Date, of the Shares as to which a Stock Option is exercised exceeds the
aggregate Exercise Price with respect to such Shares.



2.48
“Successor” means the Participant’s spouse, the Participant’s lineal
descendants, any trust the beneficiaries of which consist only of the
Participant, the Participant’s spouse and/or the Participant’s lineal
descendants, or to a corporation in which the Participant, the Participant’s
spouse and/or the Participant’s lineal descendants own 100% of the economic
interest and has the unfettered right to prevent further transfer or disposition
of the Restricted Stock, Stock Option, Stock Appreciation Right, Restricted
Stock Unit or Owned Shares, applicable. The Committee may, in its discretion,
deem other parties to qualify as a Successor for purposes of this Plan.



2.49
“Terms and Conditions” means any electronic or written agreement or other
instrument or document evidencing an Award.



2.50
“Valuation Date” means any Business Day. A Valuation Date shall also occur upon
the consummation of a transaction constituting a Change in Control.



2.51
“Withholding Tax” means the aggregate federal, state and local taxes, domestic
or foreign, required by law or regulation to be withheld with respect to any
taxable event arising under the Plan.

SECTION 3
Administration


3.1
Plan Administration. The Plan shall be administered by the Committee.



3.2
Authority of the Committee. Except as limited by law or the by-laws of the
Company, and subject to the provisions of the Plan, the Committee shall have
full power and discretion to: (a) select eligible Employees to participate in
the Plan; (b) determine the size and type of Awards; (c) determine the terms and
conditions of Awards in a manner consistent with the Plan; (d) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in Shares, and the method or methods by which Awards may be settled or
exercised; (e) determine the Fair Market Value of a Share; (f) construe and
interpret the Plan and any agreement or instrument entered into under the Plan;
(g) establish, amend or waive rules and regulations for the Plan’s
administration; (h) specify the Exercise Price; and (i) subject to the
provisions of Section 15.1, amend the terms and conditions of any outstanding
Award to the extent the amended terms are within the Committee’s authority under
the Plan. Further, the


-8-



--------------------------------------------------------------------------------




Committee shall make all other determinations that may be necessary or advisable
to administer the Plan. The Committee may delegate some or all of its authority
under the Plan to officers or employees of the Company or other Persons, except
with respect to Awards to Executive Officers.


3.3
Decisions Binding. All determinations and decisions made by the Committee or by
a Person or Persons delegated authority by the Committee pursuant to the
provisions of the Plan shall be final, conclusive and binding on all Persons,
including, without limitation, the Company, its shareholders, all Affiliates,
Employees, Participants and their estates and beneficiaries.



SECTION 4
Shares Subject to the Plan


4.1
Number of Shares Available for Grants. Subject to adjustment as provided in
Sections 4.2 and 4.3, the number of Shares that may be issued or transferred to
Participants under the Plan is 18,000,000. No additional awards shall be made
under the Prior Plans on or after the Original Effective Date. Subject to
adjustment as provided in Section 4.3, to the extent necessary to comply with
Section 162(m), the maximum number of Shares or Share equivalent units that may
be granted during any fiscal year to any one Participant under Options, SARs,
Restricted Stock, Restricted Stock Units, Performance Awards or other
Stock-Based Awards is $25,000,000, which limit will apply regardless of whether
the compensation is paid in Shares or in cash. To the extent necessary to comply
with Code Section 162(m) the maximum aggregate dollar amount that may be paid to
any one Participant during any fiscal year under Performance Awards or any
cash-based Award under Section 9 is $25,000,000.



4.2
Lapsed Awards. If any Award granted under this Plan or a Prior Plan is canceled,
terminates, expires or lapses for any reason, any Shares subject to such award
will again be available for the grant of an Award under the Plan. Common Stock
issued through the assumption or substitution of outstanding grants from an
acquired company shall not reduce the shares available for Awards under the
Plan. In addition, if a Share subject to an Award is not delivered because the
award is settled in cash, then that Share will thereafter be deemed to be
available for grant. If a Share subject to an Award is not delivered because it
is used to satisfy a tax withholding obligation or used to pay the Exercise
Price of an Option, then that share will not thereafter be deemed to be
available for grant.



4.3
Adjustments in Authorized Shares. If the Shares, as currently constituted, are
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another corporation (whether because of a
merger, consolidation, recapitalization, reclassification, split, reverse split,
combination of shares, or otherwise, but not including a capital infusion from
any source) or if the number of Shares is increased through the payment of a
stock dividend, then the Committee shall substitute for or add to each Share
that may become subject to an Award the number and kind of shares of stock or
other securities into which each outstanding Share was changed, for which each
such Share was exchanged, or to which each such Share is entitled, as the case
may be.



4.4
Sources of Shares Deliverable under Awards. Any Shares delivered pursuant to an
Award may consist, in whole or in part, of authorized and unissued Shares or of
treasury Shares.






-9-



--------------------------------------------------------------------------------




SECTION 5
Eligibility and Participation


5.1
Eligibility. Any Employee, including any officer or employee‑director of the
Company or an Affiliate, shall be eligible to be designated a Participant. To be
eligible, a Participant shall have signed and delivered to the Company the
Confidentiality and Non-Competition Agreement delivered by the Company to the
Participant.



5.2
Actual Participation. The Committee shall determine the eligible Employees to
whom it will grant Awards.

SECTION 6
Stock Options


6.1
Grant of Stock Options.



(a)
Subject to the terms and provisions of the Plan, the Committee may grant Stock
Options to any Participant in the number, and upon the terms, and at such time
or times, as the Committee determines and sets forth in the Terms and
Conditions.



(b)
Each Stock Option grant shall be evidenced by the Terms and Conditions that
specifies the duration of the Stock Option, the number of Shares to which the
Stock Option pertains, the manner, time, and rate of exercise and vesting of the
Stock Option, and such other provisions as the Committee determines. Vesting
conditions may include, but not be limited to, the achievement of specific
performance objectives (Company-wide, business unit, and/or individual) or
continued Service.



6.2
Exercise Price. The Terms and Conditions shall specify the Stock Option’s
Exercise Price, which shall be not less than the Fair Market Value of a Share on
the Grant Date.



6.3
Duration of Stock Options. Each Stock Option will expire at the time determined
by the Committee at the time of grant and set forth in the Terms and Conditions.



6.4
Exercise of Stock Options.



(a)
Stock Options shall become exercisable at such times and be subject to such
vesting and other restrictions and conditions as the Committee in each instance
approves and sets forth in each Terms and Conditions. Restrictions and
conditions on the exercise of a Stock Option need not be the same for each Award
or for each Participant.



(b)
The holder of a Stock Option may exercise the Stock Option only by delivering a
written notice of exercise to the Company setting forth the number of Shares as
to which the Stock Option is to be exercised. Upon the Exercise Date, the holder
shall pay or provide for the Exercise Price and applicable Withholding Tax in
full, pursuant to such procedures established by the Committee from time to time
after giving consideration to applicable tax, securities and accounting rules



(c)
Any exercisable Stock Option that has not been exercised by its holder shall be
automatically exercised in accordance with subsection (b) hereof on the Exercise
Date


-10-



--------------------------------------------------------------------------------




immediately prior to its expiration if, on such Exercise Date, there is a Stock
Option Spread with respect to such Stock Option.


6.5
Termination of Service. Except as otherwise provided in the Terms and
Conditions:



(a)
In the event a Participant’s Service terminates by reason of death, Disability,
or Retirement:



(i)
The Applicable Fraction of the portion of any Stock Option held by such
Participant which has not theretofore become exercisable shall immediately
become vested and exercisable.



(ii)
All Stock Options held by the Participant, to the extent exercisable (including
by application of clause (i) above) as of the Participant’s termination of
Service shall remain exercisable through the second anniversary of the date of
termination of Service and shall thereafter expire.



(iii)
Any unvested portion of the Participant’s Stock Options as of the date of
termination (other than any portion thereof that becomes vested pursuant to
clause (i) above) shall be forfeited and canceled, without consideration, on the
date of termination.



(b)
Except as provided in Section 6.8, in the event a Participant’s Service
terminates other than by reason of death, Disability, or Retirement:



(i)
Any unvested portion of the Participant’s Stock Options as of the date of
termination shall be forfeited and canceled on the date of termination, and



(ii)
The vested portion, if any, of the Participant’s Stock Options shall remain
exercisable through (i) the ninetieth (90th) day after the Participant’s
termination of Service, if the ninety (90) day period commences in an open
trading window, or (ii) if the ninety (90) day period commences in a closed
trading window, the ninetieth (90th) day commencing from the first day of the
next open trading window. Any vested Stock Option remaining outstanding after
such date shall thereafter expire.



(c)
Notwithstanding the foregoing, the Committee may, in its sole discretion,
accelerate the vesting and exercisability, and/or extend the period of
exercisability, of all or a portion of a Stock Option at any time as permitted
by Section 409A.



(d)
In no event shall a Stock Option be exercisable following its expiration date.



6.6
Nontransferability of Stock Options.



(a)
Except as otherwise provided in Section 6.6(b), a Participant’s Terms and
Conditions, or the Plan, during the Restriction Period, (i) no Stock Option
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution, and (ii) all Stock Options shall be exercisable during the
Participant’s lifetime only by the Participant or his or her guardian


-11-



--------------------------------------------------------------------------------




or legal representative. The Committee may, in its sole discretion, require a
Participant’s guardian or legal representative to supply it with the evidence
the Committee deems necessary to establish the authority of the guardian or
legal representative to act on behalf of the Participant.


(b)
Subject to applicable law, vested Stock Options may be transferred to a
Successor. Such transferred Stock Options may only be further sold, transferred,
pledged, assigned or otherwise alienated by the Successor in accordance with
this Section 6.6, and shall be subject in all respects to the terms of the Terms
and Conditions and the Plan. For a transfer to be effective, the Successor shall
promptly furnish the Company with written notice thereof and a copy of such
other evidence as the Committee may deem necessary to establish the validity of
the transfer and the acceptance of the Successor of the terms and conditions of
the Plan.



6.7
Dividend Equivalents and Other Distributions. The Committee may, in its sole
discretion, provide under an agreement for payments in connection with Stock
Options that are equivalent to dividends or other distributions declared and
paid on the Shares underlying the Stock Options prior to the date of exercise.
Such dividend equivalent agreement, if any, shall be separate and apart from the
Terms and Conditions and shall be designed to comply separately with Section
409A.



6.8
Change in Control. If, within twelve months following a Change in Control, (i) a
Participant is terminated by the Company or an employing Affiliate (that is not
a Joint Venture) without Cause or (ii) such Participant resigns from the Company
or an employing Affiliate (that is not a Joint Venture) for Good Reason, the
unvested portion of any then outstanding Stock Option shall vest and become
exercisable.



6.9
Employment in a Joint Venture. If a Participant becomes an employee of certain
joint ventures of the Company, as determined by the Board from time to time (a
“Joint Venture”), during the Restriction Period, vesting of the Participant’s
Stock Options shall be tolled beginning on the date such Participant becomes an
employee of the Joint Venture until the date such Participant again becomes an
Employee. Accordingly, the Restriction Period for such Participant’s Stock
Options shall be extended by the number of days the Participant was an employee
of the Joint Venture.



SECTION 7
Stock Appreciation Rights


7.1
Grant of Stock Appreciation Rights.



(a)
Subject to the terms and provisions of the Plan, the Committee may grant Stock
Appreciation Rights to any Participant in the number, and upon the terms, and at
such time or times, as the Committee determines and sets forth in the Terms and
Conditions.



(b)
Each Stock Appreciation Right grant shall be evidenced by the Terms and
Conditions that specifies the duration of the Stock Appreciation Right, the
number of Shares to which the Stock Appreciation Right pertains, the manner,
time, and rate of exercise and vesting of the Stock Appreciation Right, and such
other provisions as the Committee determines. Vesting conditions may include,
but not be limited to, the achievement of specific


-12-



--------------------------------------------------------------------------------




performance objectives (Company-wide, business unit, and/or individual) or
continued Service.


7.2
Exercise Price. The Terms and Conditions shall specify the Stock Appreciation
Right’s Exercise Price, which shall be not less than the Fair Market Value of a
Share on the Grant Date.



7.3
Duration of Stock Appreciation Rights. Each Stock Appreciation Right will expire
at the time determined by the Committee at the time of grant and set forth in
the Terms and Conditions.



7.4
Exercise of Stock Appreciation Rights.



(a)
Stock Appreciation Rights shall become exercisable at such times and be subject
to such vesting and other restrictions and conditions as the Committee in each
instance approves and sets forth in each Terms and Conditions. Restrictions and
conditions on the exercise of a Stock Appreciation Right need not be the same
for each Award or for each Participant.



(b)
The holder of a Stock Appreciation Right may exercise the Stock Appreciation
Right only by delivering a written notice of exercise to the Company setting
forth the number of Stock Appreciation Rights to be exercised. The Stock
Appreciation Right Spread may be settled, as set forth in the Terms and
Conditions, by delivery by the Company of the number of Shares equal to the
Stock Appreciation Right Spread, in which case the Participant shall on or
before the Exercise Date pay or provide for the applicable Withholding Tax in
full, pursuant to such exercise procedures established by the Committee from
time to time after giving consideration to applicable tax, securities and
accounting rules. Any exercisable Stock Appreciation Right that has not been
exercised by its holder shall be automatically exercised in accordance with
subsection (b) hereof on the Exercise Date immediately prior to its expiration
if, on such Exercise Date, there is a Stock Appreciation Right Spread with
respect to such Stock Appreciation Right.



7.5
Termination of Service. Except as otherwise provided in the Terms and
Conditions:



(a)
In the event a Participant’s Service terminates by reason of death, Disability,
or Retirement:



(i)
The Applicable Fraction of the portion of any Stock Appreciation Right held by
such Participant which has not theretofore become exercisable shall immediately
become vested and exercisable.



(ii)
All Stock Appreciation Rights held by the Participant, to the extent exercisable
(including by application of clause (i) above) as of the Participant’s
termination of Service shall remain exercisable through the second anniversary
of the date of termination of Service and shall thereafter expire.



(iii)
Any unvested portion of the Participant’s Stock Appreciation Rights as of the
date of termination (other than any portion thereof that becomes vested pursuant
to clause (i) above) shall be forfeited and canceled, without consideration, on
the date of termination.




-13-



--------------------------------------------------------------------------------




(b)
Except as provided in Section 7.8, in the event a Participant’s Service
terminates other than by reason of death, Disability, or Retirement:



(i)
Any unvested portion of the Participant’s Stock Appreciation Rights as of the
date of termination shall be forfeited and canceled on the date of termination,
and



(ii)
The vested portion, if any, of the Participant’s Stock Appreciation Rights shall
remain exercisable through the ninetieth (90th) day after the Participant’s
termination of Service. Any vested Stock Appreciation Right remaining
outstanding after such date shall thereafter expire.



(c)
Notwithstanding the foregoing, the Committee may, in its sole discretion,
accelerate the vesting and exercisability, and/or extend the period of
exercisability, of all or a portion of a Stock Appreciation Right at any time as
permitted by Section 409A.



(d)
In no event shall a Stock Appreciation Right be exercisable following its
expiration date.



7.6
Nontransferability of Stock Appreciation Rights.



(a)
Except as otherwise provided in Section 7.6(b), a Participant’s Terms and
Conditions, or the Plan, during the Restriction Period, (i) no Stock
Appreciation Right granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, and (ii) all Stock Appreciation Rights shall
be exercisable during the Participant’s lifetime only by the Participant or his
or her guardian or legal representative. The Committee may, in its sole
discretion, require a Participant’s guardian or legal representative to supply
it with the evidence the Committee deems necessary to establish the authority of
the guardian or legal representative to act on behalf of the Participant.



(b)
Subject to applicable law, vested Stock Appreciation Rights may be transferred
to a Successor. Such transferred Stock Appreciation Rights may only be further
sold, transferred, pledged, assigned or otherwise alienated by the Successor in
accordance with this Section 7.6, and shall be subject in all respects to the
terms of the Terms and Conditions and the Plan. For a transfer to be effective,
the Successor shall promptly furnish the Company with written notice thereof and
a copy of such other evidence as the Committee may deem necessary to establish
the validity of the transfer and the acceptance of the Successor of the terms
and conditions of the Plan.



7.7
Dividend Equivalents and Other Distributions. The Committee may, in its sole
discretion, provide under an agreement for payments in connection with Stock
Appreciation Rights that are equivalent to dividends and other distributions
declared and paid on the Shares underlying the Stock Appreciation Rights prior
to the date of exercise. Such dividend equivalent agreement, if any, shall be
separate and apart from the Terms and Conditions and shall be designed to comply
separately with Section 409A.



7.8
Change in Control. If, within twelve months following a Change in Control, (i) a
Participant is terminated by the Company or an employing Affiliate (that is not
a Joint Venture) without Cause or (ii) such Participant resigns from the Company
or an employing Affiliate (that is not a


-14-



--------------------------------------------------------------------------------




Joint Venture) for Good Reason, the unvested portion of any then outstanding
Stock Appreciation Right shall vest and become exercisable.


7.9
Employment in a Joint Venture. If a Participant becomes an employee of certain
joint ventures of the Company, as determined by the Board from time to time (a
“Joint Venture”), during the Restriction Period, vesting of the Participant’s
Stock Appreciation Rights shall be tolled beginning on the date such Participant
becomes an employee of the Joint Venture until the date such Participant again
becomes an Employee. Accordingly, the Restriction Period for such Participant’s
Stock Appreciation Rights shall be extended by the number of days the
Participant was an employee of the Joint Venture.



SECTION 8
Restricted Stock and Restricted Stock Units


8.1
Grant of Restricted Stock and Restricted Stock Units. Subject to the terms and
provisions of the Plan, the Committee may, at any time and from time to time,
grant Restricted Stock or Restricted Stock Units to any Participant in such
amounts as it determines and sets forth in the Terms and Conditions.



8.2
Terms and Conditions. Each grant of Restricted Stock or Restricted Stock Units
shall be evidenced by the Terms and Conditions that specifies the Restriction
Period, the number of Shares or Restricted Stock Units granted, the purchase
price, if any, and such other provisions as the Committee determines.



8.3
Nontransferability.



(a)
Except as provided in Section 8.3(b), during the Restricted Period, (i) no
Restricted Stock or Restricted Stock Unit granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution and (ii) all rights with
respect to Restricted Stock or Restricted Stock Units shall be available during
the Participant’s lifetime only to the Participant or the Participant’s guardian
or legal representative. The Committee may, in its sole discretion, require a
Participant’s guardian or legal representative to supply it with evidence the
Committee deems necessary to establish the authority of the guardian or legal
representative to act on behalf of the Participant.



(b)
Subject to applicable law, Restricted Stock may be transferred to a Successor.
Such transferred Restricted Stock may only be further sold, transferred,
pledged, assigned or otherwise alienated by the Successor in accordance with
this Section 8.3, and shall be subject in all respects to the terms of the Terms
and Conditions and the Plan. For a transfer to be effective, the Successor shall
promptly furnish the Company with written notice thereof and a copy of such
other evidence as the Committee may deem necessary to establish the validity of
the transfer and the acceptance of the Successor of the terms and conditions of
the Plan.



8.4
Termination of Service. Except as provided in Section 8.5, if a Participant’s
Service terminates, then except as otherwise provided in the Terms and
Conditions all unvested Restricted Stock and Restricted Stock Units held by such
Participant will be forfeited and any vested Restricted


-15-



--------------------------------------------------------------------------------




Stock and Restricted Stock Units shall continue to be subject to the terms of
the Plan and any applicable Award.


8.5
Change in Control. If, within twelve months following a Change in Control, (i) a
Participant is terminated by the Company or an employing Affiliate (that is not
a Joint Venture) without Cause or (ii) such Participant resigns from the Company
or an employing Affiliate (that is not a Joint Venture) for Good Reason, all
then outstanding Restricted Stock and Restricted Stock Units shall vest and
become nonforfeitable.



8.6
Other Conditions. The Committee may impose such other conditions and
restrictions on any Restricted Stock and Restricted Stock Units as it deems
advisable and sets forth in the Terms and Conditions, including, without
limitation, vesting restrictions based upon the achievement of specific
performance objectives (Company-wide, business unit, and/or individual) or
continued Service, and/or restrictions under applicable federal or state
securities laws. The Committee may provide that restrictions established under
this Section 8.6 as to any given Award will lapse all at once or in
installments.

8.7
Voting Rights. Except as otherwise provided in the Terms and Conditions, and
subject to Section 13.1(c), a Participant holding Shares of Restricted Stock may
exercise any voting rights that apply to those Shares during the Restriction
Period.



8.8
Dividends and Other Distributions. During the Restriction Period, a Participant
holding Shares of Restricted Stock or Restricted Stock Units shall be credited
with regular dividends or dividend equivalents and other distributions paid on
those Shares. Such dividends or dividend equivalents and other distributions
shall be subject to the same vesting conditions as the underlying Shares or
Restricted Stock Units, and shall be paid within 30 days following the end of
the Restriction Period.



8.9
Section 83(b) Elections on Restricted Stock. The Participant, if subject to
taxation in the United States with respect to any compensation derived under the
Plan, shall indicate to the Company whether the Participant intends to make an
election under Code Section 83(b) with respect to the Restricted Stock.



8.10
Employment in a Joint Venture. If a Participant becomes an employee of a Joint
Venture during the Restriction Period, vesting of the Participant’s Restricted
Stock and Restricted Stock Units shall be tolled beginning on the date such
Participant becomes an employee of the Joint Venture and shall recommence on the
date such Participant again becomes an Employee. Accordingly, the Restriction
Period for such Participant’s Restricted Stock and Restricted Stock Units shall
be extended by the number of days the Participant was an employee of the Joint
Venture.



8.11
Payment of Restricted Stock Units. Each Restricted Stock Unit shall be payable
to the Participant in such form provided in the Terms and Conditions following
the last day of the Restriction Period, or on such later date provided in the
Terms and Conditions or pursuant to a deferral agreement between the Participant
and the Company.








-16-



--------------------------------------------------------------------------------




SECTION 9
Performance Awards

9.1
Grant of Performance Awards. The Committee shall have the authority to determine
(i) the Participants who shall receive Performance Awards, (ii) the size,
number, amount or value, as applicable, of Performance Awards, and (iii) the
Performance Criteria applicable in respect of such Performance Awards for each
Performance Period. The Committee shall determine the duration of each
Performance Period (which may differ from each other), and there may be more
than one Performance Period in existence at any one time as to any Participant
or all or any class of Participants. Each grant of Performance Awards shall be
evidenced by the Terms and Conditions that shall specify the Performance
Criteria applicable thereto and such other terms and conditions not inconsistent
with the Plan as the Committee shall determine.

9.2
Earning of Performance Awards. The grant and/or vesting of Performance Awards
shall be contingent, in whole or in part, upon the attainment of specified
Performance Criteria or the occurrence of any event or events involving a Change
in Control, death or Disability, as the Committee shall determine. In addition
to the achievement of the specified Performance Criteria, the Committee may, at
the grant date, condition earning of Performance Awards on the Participant
completing a minimum period of service following the Grant Date or on such other
conditions as the Committee shall specify.

9.3
Performance Awards and Code Section 162(m). The provisions of this Section 9.3
shall apply with respect to any Performance Award that is intended to meet the
Performance-Based Exception.

(a)
Establishment of Performance Criteria. The Committee shall establish the
Performance Criteria for the applicable Performance Period no later than the
90th day after the Performance Period begins (or by such other date as may be
required under Section 162(m)) but in any event at a time when achievement of
the Performance Criteria is substantially uncertain. The Committee may not in
any event increase the amount of compensation payable to an Executive Officer
upon attainment of the Performance Criteria above the maximum amount approved by
the Committee at the time the Performance Criteria is established.     

(b)
Certification of Attainment of Performance Criteria. As soon as practicable
after the end of a Performance Period and prior to any payment in respect of
such Performance Period, the Committee shall certify in writing the amount,
number or value, as applicable, of the Performance Awards that have been earned
on the basis of performance in relation to the established Performance Criteria.

(c)
Payment of Awards. Earned Performance Awards shall be distributed to the
Participant or, if the Participant has died, to the Participant’s Designated
Beneficiary as soon as practicable after the expiration of the Performance
Period and the Committee’s certification under Section 9.3(b) above, provided
that, unless the payment of a Performance Award has been deferred in accordance
with Section 409A of the Code, distributions of a Performance Award shall be
made no later than March 15 of the year following the year in which the amount
is earned.

 


-17-



--------------------------------------------------------------------------------




SECTION 10    
Other Stock-Based Awards


10.1
The Committee shall have authority to grant to eligible Participants an “Other
Stock‑Based Award,” which shall consist of any right which (i) is not a Stock
Option, Stock Appreciation Right, Restricted Stock Unit or Restricted Stock and
(ii) is an Award of Shares or an Award denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as deemed
by the Committee to be consistent with the purposes of the Plan. Subject to the
terms of the Plan and any applicable Terms and Conditions, the Committee shall
determine the terms and conditions of any such Other Stock‑Based Award.



SECTION 11
Share Restrictions and Purchase and Sale Rights


11.1
Restrictions. The Committee may impose such restrictions on any Shares as it
deems necessary or advisable, including, without limitation, restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which the Shares are then listed and/or traded, and under any
blue sky or state securities laws.



11.2
Additional Conditions of Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or transferred, or (ii) to
treat as owner of such Shares, to accord the right to vote as such owner, or to
pay dividends to any transferee to whom such Shares have been transferred in
violation of the Plan or any Terms and Conditions.



SECTION 12
Beneficiary Designation


12.1
Each Participant may, from time to time, name any Designated Beneficiary (who
may be named contingently or successively) to whom any benefit under the Plan is
to be paid in case the Participant should die before receiving any or all of his
or her benefits under the Plan. Each beneficiary designation shall revoke all
prior designations by the same Participant, must be in a form prescribed by the
Committee and must be made during the Participant’s lifetime.



SECTION 13
Breach of Restrictive Covenants


13.1
The Terms and Conditions may provide that if the Participant breaches, whether
during or after termination of Service, a nonsolicitation, noncompetition,
confidentiality, or other restrictive covenant by which he or she is bound, then
in addition to any other penalties or restrictions that may apply under any such
agreement, state law, or otherwise, the Participant shall forfeit:



(a)
Any Awards granted to him or her under the Plan, including Awards that have
become exercisable;



(b)
The profit the Participant realized from the exercise of any Stock Options or
Stock Appreciation Rights that the Participant exercised after terminating
Service and within the six-month period immediately preceding the Participant’s
termination of Service, which is the Stock Option Spread or Stock Appreciation
Right Spread associated with


-18-



--------------------------------------------------------------------------------




any Shares acquired by the Participant upon his or her exercise of such Stock
Options or such Stock Appreciation Rights; and


(c)
The Fair Market Value, as determined on the vesting date, of any Restricted
Stock that vested or Restricted Stock Unit that was settled within the six-month
period immediately preceding the Participant’s termination of Service.



SECTION 14
Rights of Participants


14.1
Service. Nothing in the Plan shall interfere with or limit in any way the right
of the Company or any Affiliate to terminate any Participant’s Service at any
time, or confer upon any Participant any right to continue in the Service of the
Company or any Affiliate. The grant of any Award under the Plan shall not in any
way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.



14.2
Participation. No Employee shall have the right to receive an Award under the
Plan, or, having received any Award, to receive a future Award.



SECTION 15
Amendment, Modification, Termination and Change in Control


15.1
Amendment, Modification and Termination. The Board may at any time and from time
to time alter, amend, modify or terminate the Plan in whole or in part, without
the approval of the Company’s shareholders, except to the extent such approval
is required by law. Subject to the terms and conditions of the Plan, the
Committee may modify, extend or renew outstanding Awards under the Plan, or
accept the surrender of outstanding Awards (to the extent not already exercised)
and grant new Awards in substitution of them (to the extent not already
exercised), in order to comply with the requirements of applicable law or
otherwise. Notwithstanding the foregoing, no modification of an Award shall,
without the prior written consent of the Participant, materially alter or impair
any rights or obligations under any Award already granted under the Plan, except
such an amendment made to comply with the requirements of applicable law.



15.2
Adjustment of Awards upon the Occurrence of Certain Events.



(a)
In General. If the Shares, as currently constituted, are changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation (whether because of a merger,
consolidation, recapitalization, reclassification, split, reverse split,
combination of shares, or otherwise, but not including a capital infusion from
any source) or if the number of Shares is increased through the payment of a
stock dividend, then the Committee shall substitute for or add to each Share
underlying an Award the number and kind of shares of stock or other securities
into which each outstanding Share was changed, for which each such Share was
exchanged, or to which each such Share is entitled, as the case may be, which
shares or other securities shall be subject to the same terms and conditions as
the underlying Award. Any such adjustment in an outstanding Stock Option or
Stock Appreciation Right shall be made with a corresponding adjustment in the
Exercise Price for each Share or other unit of any


-19-



--------------------------------------------------------------------------------




security covered by such Stock Option or Stock Appreciation Right but without
change in the aggregate purchase price applicable to the unexercised portion of
such Stock Option.


(b)
Reciprocal Transactions. The Committee may, but shall not be obligated to, make
an appropriate and proportionate adjustment to an Award or to the Exercise Price
of any outstanding Award, and/or grant an additional Award to the holder of any
outstanding Award, to compensate for the diminution in the intrinsic value of
the Shares resulting from any reciprocal transaction.



(c)
Certain Unusual or Nonrecurring Events. In recognition of unusual or
nonrecurring events affecting the Company or its financial statements, or in
recognition of changes in applicable laws, regulations, or accounting
principles, and, whenever the Committee determines that adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, the Committee
may, using reasonable care, make adjustments in the terms and conditions of, and
the criteria included in, Awards. In no event will the Committee, unless
otherwise approved by shareholders, be permitted (i) to reduce the Exercise
Price of any outstanding Stock Option or Stock Appreciation Right, (ii) cancel a
Stock Option or Stock Appreciation Right in exchange for cash or other Awards
(except as provided in Section 15.4), (iii) exchange or replace an outstanding
Stock Option or Stock Appreciation Right with a new Stock Option or Stock
Appreciation Right with a lower Exercise Price, or (iv) take any other action
that would be a "repricing" of Stock Options or Stock Appreciation Rights.



(d)
Notice. The Committee shall give notice of any adjustment to each Participant
who holds an Award that has been adjusted and the adjustment (whether or not
such notice is given) shall be effective and binding for all Plan purposes.



(e)
Section 409A. Notwithstanding any provision herein to the contrary, no
adjustment shall be made under this Section 15.2 to the extent it would give
rise to adverse tax consequences under Section 409A.



15.3
Fractional Shares. Fractional Shares, whether resulting from any adjustment in
Awards pursuant to Section 15.2 or otherwise, may be settled in cash or
otherwise as the Committee determines.



15.4
Change in Control.



(a)
If, within twelve months following a Change in Control, (i) a Participant is
terminated by the Company or an employing Affiliate (that is not a Joint
Venture) without Cause or (ii) such Participant resigns from the Company or an
employing Affiliate (that is not a Joint Venture) for Good Reason, all then
outstanding Awards shall become fully vested.



(b)
Any Award that has not been fully exercised before the date of a Change in
Control may be settled or otherwise terminated on such date in the discretion of
the Committee, unless a provision has been made in writing in connection with
such transaction for the assumption of all Awards theretofore granted, or the
substitution for such Awards of awards to acquire the stock of the surviving,
resulting or acquiring corporation, with any adjustments as the Committee
determines appropriate, in which event the Awards


-20-



--------------------------------------------------------------------------------




theretofore granted shall continue in the manner and under the terms so
provided. Notwithstanding anything in the Plan to the contrary, any underwater
Award that has not been fully exercised, and any Award that the Committee
determines cannot become vested, before the date of consummation of the Change
in Control may be canceled without consideration in the discretion of the
Committee.


15.5
Tax Withholding. The Company shall have the right to deduct or withhold, or
require a Participant to remit to the Company, an amount (either in cash or
Shares) sufficient to satisfy any Withholding Tax.



SECTION 16
Miscellaneous Provisions


16.1
Successors. All obligations of the Company under the Plan or any Terms and
Conditions shall be binding on any successor to the Company, whether the
existence of the successor results from a direct or indirect purchase of all or
substantially all of the Company’s stock, or a merger or consolidation, or
otherwise.



16.2
Legal Construction.



(a)
Number. Except where otherwise indicated by the context, any plural term used in
the Plan includes the singular and any singular term includes the plural.



(b)
Severability. If any provision of the Plan is held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.



16.3
Business Day. In the event the day prescribed for the performance of any act
under the Plan, or deadline by which such act must be performed, shall fall on a
day other than a Business Day, such day or deadline shall be extended until the
close of business on the next succeeding Business Day.



16.4
Requirements of Law. The granting of Awards, the issuance of Shares and the
payment of cash under the Plan shall be subject to all applicable laws, rules
and regulations, and to any approvals by governmental agencies or national
securities exchanges as may be required.



16.5
Rights of a Shareholder. A Participant shall not be, nor shall a Participant
have any of the rights and privileges of, a shareholder until certificates for
the underlying Shares have been issued or the underlying Shares have been
registered as a book-entry in the name of the Participant.



16.6
Securities Law Compliance.



(a)
As to any individual who is, on the relevant date, an officer, director or
greater than 10% percent beneficial owner of any class of the Company’s equity
securities that is registered pursuant to Section 12 of the Exchange Act, all as
defined under Section 16 of the Exchange Act, transactions under the Plan are
intended to comply with all applicable conditions of Rule 16b-3 under the
Exchange Act, or any successor rule. To the extent any provision of the Plan or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable by the Committee.


-21-



--------------------------------------------------------------------------------






(b)
To the extent the Committee deems it necessary, appropriate or desirable to
comply with state securities laws or practice and to further the purposes of the
Plan, the Committee may, without amending the Plan, (i) establish rules
applicable to Awards granted to Participants, including rules that differ from
those set forth in the Plan, and (ii) grant Awards to such Participants in
accordance with those rules that would require the application of the securities
laws of any state.



16.7
Unfunded Status of the Plan. The Plan is intended to constitute an “unfunded”
plan for incentive compensation. With respect to any payments or deliveries of
Shares not yet made to a Participant by the Company, the Participant’s rights
are no greater than those of a general creditor of the Company. The Committee
may authorize the establishment of trusts or other arrangements to meet the
obligations created under the Plan, so long as the arrangement does not cause
the Plan to lose its legal status as an unfunded plan.



16.8
Non-U.S. Based Participant. Notwithstanding any other provision of the Plan to
the contrary, the Committee may make Awards to Participants who are not citizens
or residents of the United States, or to Participants outside the United States,
on terms and conditions that are different from those specified in the Plan as
may, in the Committee’s judgment, be necessary or desirable to foster and
promote achievement of the Plan’s purposes. In furtherance of such purposes, the
Committee may, without amending the Plan, establish or modify rules, procedures
and subplans as may be necessary or advisable to comply with provisions of laws
in other countries or jurisdictions in which the Company operates or has
employees.



16.9
Governing Law. To the extent not preempted by Federal law, the Plan and all
agreements hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of New York, without giving effect to its
conflicts of law principles that would require the application of the law of any
other jurisdiction.



16.10
Section 162(m). The Plan is intended to be administered, interpreted and
construed so that Awards remain tax deductible to the Company and unlimited by
Section 162(m), which restricts under certain circumstances the Federal income
tax deduction for compensation paid by a public company to Executive Officers in
excess of $1 million per year. As of the Plan’s effective date, the exemption is
based on Treasury Regulation Section 1.162-27(f), which generally exempts from
the application of Section 162(m) compensation paid pursuant to a plan that
existed before a company becomes publicly held. Under such Treasury Regulation,
this exemption is available to the Plan with respect to certain Awards for the
duration of the period that lasts until the earlier of the expiration or
material modification of the Plan or the first meeting of stockholders at which
directors are to be elected that occurs after the close of the third calendar
year following the calendar year in which the Company first becomes subject to
the reporting obligations of Section 12 of the Exchange Act. To the extent that
the Committee determines that the exemption described in this Section 16.10 is
no longer available with respect to an Award that would otherwise be intended to
satisfy the Performance-Based Exception, such Award shall be contingent upon
shareholder approval of the Plan and related Award in accordance with Section
162(m).



16.11
Recoupment. Notwithstanding any provision in the Plan to the contrary, Awards
granted or paid under the Plan will be subject to recoupment by the Company
pursuant to any “clawback” or similar compensation recoupment policy that may be
established by the Company.




-22-

